DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
2.	Applicant’s amendments submitted on 5/24/22 have been received. Claims 1, 5, 7, 8, 9,  and 12-20 have been amended.
Oath/Declaration
3.	Acknowledgement is made of receipt of the declaration of Jason L. Strader  pursuant to 37 C.F.R. §1.132.
Specification
4.	Acknowledgement is made of receipt of amendments to the specification.
Claim Objections
5.	The objections to claims 9, 17,  and 18 are withdrawn because the Applicant amended the claims.
Claim Rejections - 35 USC § 102
6.	The rejection under 35 U.S.C. 102(a)(1) as being anticipated by Youn (US 2014/0146477) on claim(s) 1-3, 6, 9, 10, 12, 13, 15, and 17 is/are withdrawn because the Applicant amended the claims.
Claim Rejections - 35 USC § 103
7.	The rejection under 35 U.S.C. 103 as being unpatentable over Youn (US 2014/0146477) in view of Modell et al. (US 7,862,894) as cited in IDS dated 3/6/20 on claim(s) 4, 5, and 11 is/are withdrawn because the Applicant amended the claims.
8.	The rejection under 35 U.S.C. 103 as being unpatentable over Youn (US 2014/0146477) on claim(s) 7 and 8 is/are withdrawn because the Applicant amended the claims.
9.	The rejection under 35 U.S.C. 103 as being unpatentable over Youn (US 2014/0146477) in view of Hirakawa et al. (US 2010/0255359) as cited in IDS dated 3/6/20 on claim(s) 14 and 16 is/are withdrawn because the Applicant amended the claims.
10.	The rejection under 35 U.S.C. 103 as being unpatentable over Youn (US 2014/0146477) in view of Hirakawa et al. (US 2010/0255359) as cited in IDS dated 3/6/20 on claim(s) 18-20 is/are withdrawn because the Applicant amended the claims.
Allowable Subject Matter
10.	Claims 1-20 are allowed.
11.	The following is an examiner’s statement of reasons for allowance: the invention in independent claim 1 is  directed to a thermal management and/or electromagnetic interference (EMI) mitigation material comprising filler and a coating on the filler, wherein the thermal management and/or EMI mitigation material is configured to be dispensable or pumpable and/or moldable such the thermal management and/or EMI mitigation material will temporarily hold a basic shape after being molded into the basic shape; and wherein the filler comprises sand; and/or the filler has one or more properties of being thermally conductive, electrically conductive, dielectric absorbing, and/or electromagnetic wave absorbing.
	The prior art to Youn (US 2014/0146477)  discloses  a thermal management and/or electromagnetic interference (EMI) mitigation material comprising filler and a coating on the filler,  and wherein the filler comprises sand; and/or the filler has one or more properties of being thermally conductive, electrically conductive, dielectric absorbing, and/or electromagnetic wave absorbing but does not disclose, teach or render obvious wherein the thermal management and/or EMI mitigation material is configured to be dispensable or pumpable and/or moldable such the thermal management and/or EMI mitigation material will temporarily hold a basic shape after being molded into the basic shape.
12.	The following is an examiner’s statement of reasons for allowance: the invention in independent claim 17 is directed to a method relating to a material composition including filler and suitable for use as a thermal management and/or EMI mitigation material, the method comprising coating the filler with a coating, wherein the filler comprises particles coated with the coating that adhere to one another such that relatively small gaps or air pockets are defined between adjacent particles, wherein the particles comprise one or more of sand particles, thermally-conductive particles, electrically-conductive particles, electromagnetic wave absorbing particles, dielectric absorbing particles,  particles that have two or more 8properties of being thermally conductive, electrically conductive, dielectric absorbing, and/or electromagnetic wave absorbing, whereby the thermal management and/or EMI mitigation material is configured to be dispensable or pumpable and/or moldable such the thermal management and/or EMI mitigation material will temporarily hold a basic shape after being molded  into the basic shape.  The reasons for allowance are substantially the same as provided in paragraph 11 above and apply herein.
13.	The following is an examiner’s statement of reasons for allowance: the invention in independent claim 18 is directed to a method relating to thermal management of one or more batteries and/or battery packs, the method comprising positioning a thermal interface material including filler coated with a coating along a surface predesignated for the one or more batteries and/or battery packs, wherein: the filler comprises sand coated with the coating; and the thermal interface material is configured to be dispensable or pumpable and/or moldable such that the thermal interface material will temporarily hold a basic shape after being molded into the basic shape; whereby: the thermal interface material defines or establishes at least part of a thermally- conductive heat transfer path along which heat is transferrable with a portion of the one or more batteries and/or battery packs when the portion of the one or more batteries and/or battery packs are positioned on the thermal interface material; and the thermal interface material is operable as a fire suppressant if the one or more batteries and/or battery packs catch fire to thereby help suppress the fire and inhibit the fire from spreading.
The prior art to Youn (US 2014/0146477) discloses a method relating to thermal management of one or more batteries and/or battery packs, the method comprising positioning a thermal interface material including filler coated with a coating along a surface predesignated for the one or more batteries and/or battery packs, wherein: the filler comprises sand coated with the coating; whereby: the thermal interface material defines or establishes at least part of a thermally- conductive heat transfer path along which heat is transferrable with a portion of the one or more batteries and/or battery packs when the portion of the one or more batteries and/or battery packs are positioned on the thermal interface material; but does not disclose, teach or render obvious  the thermal interface material is configured to be dispensable or pumpable and/or moldable such that the thermal interface material will temporarily hold a basic shape after being molded into the basic shape; and the thermal interface material is operable as a fire suppressant if the one or more batteries and/or battery packs catch fire to thereby help suppress the fire and inhibit the fire from spreading.
The prior art to Hirakawa et al. (US 2010/0255359) teaches a battery pack includes: a plurality of cells; a casing for containing the cells; and a heat absorber for absorbing heat generated by the cells, wherein the cells are lithium ion batteries, and the heat absorber absorbs heat of gas generated from the inside of one of the cells which experienced thermal runaway so as to keep temperature of the gas at 300° C. or lower, thereby preventing the thermal runaway from occurring in the other cells adjacent to the ceil which experienced the thermal runaway, the heat absorbing member may be made of metal such as aluminum, titanium, etc., a nonflammable solid substance such as ceramics, sand, etc., and an agent for preventing fire spreading called Fire Barrier manufactured by Sumitomo 3M but does not teach, disclose or render obvious the remainder of the limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA HOM LYNCH whose telephone number is (571)272-0489. The examiner can normally be reached 7:30 AM - 4:30 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VICTORIA H LYNCH/Primary Examiner, Art Unit 1724